DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. The arguments with respect to the 103 rejection in the office action dated 3/15/22 are persuasive however the Double Patenting rejection is deemed proper.

Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims are method claim and methods of implanting.  The new claims are towards the apparatus of an breast implant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent 9,918,829 (‘829) and over claims 1-5 of U.S. Patent No. 9,050,184 9184).

Patent ‘829 recites all of the limitation of the current application claims. It is obvious to one having ordinary skill in the art that the scope ‘829 is narrower and recites that the fixation regions are generally elongated. It is also obvious that the term elongated can encompass a band shape.

Patent ‘184 discloses the methods as claimed including implanting the implantable member into a breast of a human being such that the fixation region of the implantable member generally aligns with one of the pectoralis major muscle group and the pectoralis minor muscle group. However patent ‘184 does not claim the limitations of "roughness or sheen". It is obvious to one having ordinary skill in the art that the phrase of "fixation regions" is broad and encompasses texture, roughness and or sheen as described in the disclosure of all of the patents and the current application.

Claims 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent 9,918,829 (‘829) in view of Solomon 2008/0058926.

Patent claims 8 and 9 of ‘829 recite:

8. A method of augmenting or reconstructing a breast of a human being, the method comprising: providing an implantable member including an exterior surface defined by an anterior face and a posterior face, wherein one of the anterior face and the posterior face includes at least one generally elongated fixation region defined by a texture, roughness or sheen different from a respective texture, roughness or sheen of a balance of said one of the anterior face and posterior face; and implanting the implantable member into a breast of a human being such that the fixation region of the implantable member generally aligns with one of the pectoralis major muscle group and the pectoralis minor muscle group.

9. The method of claim 8 wherein the at least one fixation region is defined by an enhanced texture relative to said balance of said one of the anterior face and posterior face.

However the patent does not recite that the implant is positioned over the of the pectoralis major muscle group or underneath the pectoralis major muscle group. Solomon teaches that implantable breast prosthesis may be inserted over or under the pectoral muscle (see [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implant the prosthesis over the of the pectoralis major muscle group or underneath the pectoralis major muscle group in order to properly lift the breast and provide for proper anchoring and prevention of capsular contraction. It is further obvious that the term elongated can encompass a band shape.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 7, 2022